Citation Nr: 1539534	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-33 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a disability manifested by bilateral lower extremity edema.  


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1967 to July 1971 and served in the Texas Air National Guard from July 1967 to April 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, the case was remanded for additional development.  


FINDING OF FACT

Any edema of the lower extremities in service was acute and resolved; and the Veteran's current bilateral lower extremity edema with healed venous stasis ulcer and varicose veins are not related to his service/complaints therein.  


CONCLUSION OF LAW

Service connection for a disability manifested by bilateral lower extremity edema is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May and June 2010, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  A letter dated in September 2014 asked the Veteran to provide releases for VA to obtain any records of private treatment he received for his lower extremity edema, or to obtain and submit the records himself; he has not responded.  He was afforded VA examinations in September 2010 (with a VA addendum opinion obtained in October 2010) and March 2015.  The Board finds the examination reports and addendum, cumulatively, adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

A DD Form 214 indicates that the Veteran served on active duty from July 1967 to July 1971.  An NGB Form 22 indicates that he served in the Texas Air National Guard from November 1977 to April 1983, and had a total of 15 years and 8 months of service.  

On June 1967 service enlistment examination, the Veteran's lower extremities were normal.  An associated report of medical history does not show a report of any lower extremity disorder.  

On May 1971 service separation examination, his lower extremities were normal.  In an associated report of medical history, the Veteran reported occasional cramps in the legs; it was noted that there were no complications and no sequelae.  

A September 1973 report of medical history is silent for any lower extremity disorder.  

A September 1974 statement of tour of duty for the Air Force Reserve indicates that the Veteran underwent a complete medical examination for service in October 1973 and mild edema was diagnosed.  Boxes are marked which indicate "I have not been treated by clinics, physicians, healers, or other practitioners," and "I do believe that I am now medically qualified to perform satisfactory military service."  The form is not signed.  

On May 1975 periodic examination for the Air Force Reserve, his lower extremities were normal.  An associated report of medical history does not show a report of any lower extremity disorder, despite listing other unrelated conditions.  

On August 1977 enlistment examination for the Air National Guard, the Veteran's lower extremities were normal.  An August 1977 report of medical history does not show a report of any lower extremity disorder.  

On January 1979 periodic examination for the Texas Air National Guard, the Veteran's lower extremities were normal.  An associated report of medical history does not show a report of any lower extremity disorder.  

A November 1982 report of medical history does not show a report of any lower extremity disorder.  An associated report of medical history does not show a report of any lower extremity disorder.  A November 1982 dental patient medical history indicates "no" for a history of swelling of the ankles.  

A November 2001 SSA disability determination found that the Veteran was disabled for SSA purposes as of March 2001 based on diagnoses of schizoaffective and other psychotic disorders and mood disorders.  SSA records show the Veteran applied for SSA disability based on swelling and burning of his legs, and that he reported working various jobs in the food service industry since 1978.  His SSA records contain a November 2001 psychiatric evaluation on behalf of the Delaware Disability Determination Service which shows the Veteran reported that since 1991 he has had swelling and burning of the legs when he stands up for a long time.  

In his April 2010 claim, the Veteran asserted that his edema of the legs began in July 1969 due to walking correspondence from one end of the base to the other during service.  In an April 2010 statement, he indicated that he had pain in his legs while serving in Vietnam which later developed into a left ankle venous stasis ulcer.  

The Veteran submitted internet articles which provide general information about venous stasis ulcers, edema of the legs and ankles, varicose veins, and venous insufficiency.  He directs particular attention to one article which indicates that edema and swollen ankles are the next progressive states of venous insufficiency and occur as the result of venous hypertension forcing fluid into the lymphatic and interstitial spaces.  He also submitted pictures, dated September 2007, of his left ankle ulcer.  

In a June 2010 statement, he asserted that edema was diagnosed on enlistment in 1967, but he was granted a waiver.  He stated that the disease continued to progress into 1970 and became fully developed in 1971.  In 1973, he had painful legs but did not know why.  He asserts that when he enlisted in the Army Reserve, a photo was taken of his legs which showed large veins on the back of his calves and legs.  He stated that he declined enlistment in the Army Reserve but a record of his leg condition was recorded.  He asserts that edema of the legs was diagnosed while he was enlisted in the Army National Guard in 1999.  

A September 2010 report of general information indicates that the Veteran called the RO to clarify that he was claiming edema, not ulcers, but that the ulcers were secondary to the edema.  

On September 2010 VA examination, the diagnosis was bilateral lower extremity venous stasis.  There was no edema, chronic ulcers, or induration of either lower extremity.  An October 2010 VA addendum indicates that the Veteran had persistent bilateral lower extremity edema and a healed left foot venous stasis ulcer.

On March 2015 VA examination, the Veteran reported that his left lower extremity edema manifested in service and that he subsequently developed a venous stasis ulcer in 2007 that has since resolved.  He endorsed occasional pain in the left calf with exercise and ongoing edema of the left leg.  On clinical examination, there was bilateral lower extremity pitting-type edema, dry scaly discoloration of the left ankle, and palpable varicose veins of the bilateral lower extremities.  The diagnoses were bilateral lower extremity edema and varicose veins.  The examiner opined that the Veteran's bilateral lower extremity disability was "less likely than not (less than 50% probability) incurred in or caused by the in-service injury, event, or illness."  The examiner explained that there was no documentation of varicose veins, or lower extremity or pelvic trauma, in the STRs.  The Veteran did not offer any history of injury, or disability or pain due to edema (if present), during service.  Although the Veteran provided photographs of ulceration on the left ankle, it has since healed.   

A June 2015 information report from the RO indicates that the Veteran had Air National Guard service from July 1967 to April 1983, and was on active duty in the U.S. Air Force from July 1967 to July 1971.  It also indicates that he did not have any National Guard or Reserve activation periods that qualifies for eligibility consideration for any VA benefit.  

The Veteran submitted copies of his NGB Form 22 and the September 1974 statement of tour of duty that have pictures of a left ankle (with discolored areas of skin and ulceration) superimposed on the form; one of the pictures indicates that it is from August 2007.  

The Veteran seeks service connection for bilateral lower extremity edema.  The record reflects that he has a bilateral lower extremity disability, variously diagnosed on September 2010 and March 2015 VA examinations as bilateral lower extremity edema, venous stasis, and varicose veins.  

The Veteran asserts that he had bilateral lower extremity edema in service that later developed into his current bilateral lower extremity disability.  He alleges that on enlistment in 1967 edema of the legs was diagnosed but he was granted a waiver, and the condition became fully developed in 1971.  He is competent to report symptoms he experienced through his senses, such as edema.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, varicose veins are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's more recent statements that he has had bilateral lower extremity edema or varicose veins since service are inconsistent with the probative evidence in the record, and his own reports prior to filing the instant claim, and are thus not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  On June 1967 enlistment examination his lower extremities were normal, and an associated report of medical history is silent for any lower extremity disorder.  On May 1971 separation examination, his lower extremities were again found to be normal; although he reported occasional cramps in the legs, it was noted that there were no complications or sequelae.  His STRs are otherwise silent for any complaints, treatment, findings, or diagnosis related to edema, venous stasis, or varicose veins.  The STRs, including the examination reports and reports of medical history, were contemporaneously recorded during his active duty service, and are thus highly probative evidence.  

On November 2001 psychiatric examination (for Delaware disability benefits), the Veteran reported that he had swelling and burning of the legs since 1991; notably, he did not report persistent leg symptoms since service.  Furthermore, some of the pictures submitted by the Veteran that show discoloration and ulceration of the lower leg were apparently taken in August 2007, many years after active duty service.  Only since he filed the instant claim for VA compensation benefits has he asserted that his bilateral lower extremity disability manifested on active duty and persisted since.  Based on the probative evidence in the record, service connection for edema, venous stasis, and/or varicose veins of either lower extremity on the basis that they became manifest in active duty service and persisted is not warranted.  

To the extent that the Veteran asserts that mild edema of the bilateral lower extremities was diagnosed during a qualifying period of service following active duty, the record reflects that the Veteran had mild edema on October 1973 examination for the Air Force Reserve (more than 2 years following active duty).  However, edema is of itself a symptom (similar to pain), and not an independent disability entity subject to service connection.  Service connection for symptoms alone without an identified underlying diagnosis is precluded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Notwithstanding, a June 2015 information report indicates that the Veteran did not have National Guard or Reserve activation periods that qualifies for eligibility consideration for any VA benefit.  Furthermore, the Board notes that edema, venous stasis, and varicose veins are not listed as chronic diseases under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regarding whether the Veteran's bilateral lower extremity disability was somehow otherwise related to his service/complaints therein, the only competent evidence in the record is in the opinion of the March 2015 VA examiner.  The examiner opined that the Veteran's bilateral lower extremity disability is "less likely than not (less than 50% probability) incurred in or caused by the in-service injury, event, or illness."  As the examiner's opinion reflects familiarity with the Veteran's record and consideration of the Veteran's contentions, and cites to clinical data that supports the conclusion, the Board finds it very probative in this matter.  

The Board has considered the Veteran's statements and the internet articles he has submitted.  However, the Veteran, as a layperson, is not competent to provide an opinion regarding medical etiology of his bilateral lower extremity edema, venous insufficiency, and varicose veins.  See Jandreau, 492 F.3d 1372.  Although medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the medical literature relied on by the Veteran is of a general nature and does not contain information or analysis specific to this case.  He directs particular attention to one internet article that indicates edema and swollen ankles are the next progressive states of venous insufficiency and occur as the result of venous hypertension forcing fluid into the lymphatic and interstitial spaces.  As noted above, the evidence does not show that a disorder of either lower extremity, including venous insufficiency, manifested in active service.  For this reason, the medical literature submitted by the Veteran has little, if any, probative value.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

The appeal seeking service connection for bilateral lower extremity edema is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


